Vanguard Specialized Funds Supplement to the Statement of Additional Information Dated May 29, 2009 Statement of Additional Information Text Changes The following text replaces the first paragraph on page B-1 of the Statement of Additional Information: This Statement of Additional Information is not a prospectus but should be read in conjunction with the Funds current prospectuses (dated May 29, 2009; for Vanguard Dividend Growth Fund dated October 2, 2009). To obtain, without charge, a prospectus or the most recent Annual Report to Shareholders, which contains a Funds financial statements as hereby incorporated by reference, please contact The Vanguard Group, Inc. (Vanguard). © 2009 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI051 102009
